Citation Nr: 1416214	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  11-16 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to accrued benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is the daughter of a Veteran who served on active duty from February 1943 to February 1946.  The Veteran died in January 2005; his survivors also included his widow (who, in turn, died in April 2009).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decisional letter from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the file has been with the VA Regional Office (RO) in Chicago, Illinois.  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.


FINDINGS OF FACT

1.  At the time of the Veteran's death in January 2005, he was not receiving (and had not established entitlement to or have pending before VA a claim for) any periodic VA benefits.

2.  The Veteran's widow died on April [redacted], 2009; when she died she was not receiving periodic VA benefits, and had not filed a claim for such benefits that was pending; a claim seeking VA death benefits for her was received by VA on April [redacted], 2009 (19 days after her death).  


CONCLUSION OF LAW

The appellant's claim for accrued benefits lacks legal merit.  38 U.S.C.A. § 5121(a) (West 2002; 38 C.F.R. § 3.1000(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duties to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

In the instant case the critical facts are not in dispute.  Resolution of the claim is wholly dependent on interpretation of the law and regulations governing payment of accrued benefits.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, any deficiency in VCAA notice or assistance is rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  The appellant was provided the text of pertinent regulations in an April 2011 statement of the case.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing must (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the September 2012 hearing, the undersigned advised the appellant of the requirements for establishing entitlement to accrued benefits (including that deceased must have established entitlement to periodic benefits or have had a claim with VA pending when the death occurred), and elicited testimony to ascertain whether that was the case.  It was also explained to the appellant (for information purposes) that VA afforded burial benefits (with separate requirements), and that entitlement to such benefits was not currently on appeal (the Board did not have jurisdiction in the matter).  It is not alleged that the appellant was prejudiced by defective Bryant notice.  

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Periodic monetary benefits under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions or those based on evidence in the file at date of death and due and unpaid, shall, upon the death of such individual be paid as follows:  Upon the death of a Veteran to the living person first listed below: (A) The Veteran's spouse; (B) The Veteran's children (in equal shares); (C) The Veteran's dependent parents (in equal shares).  Upon the death of a widow or remarried surviving spouse, to the children of the deceased veteran.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of the last sickness and burial.   38 U.S.C.A. § 5121(a)(2), (3), (5); 38 C.F.R. § 3.1000(a), (2). Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c).

The entitlement of an accrued benefits claimant is derived from the deceased individual's entitlement, and the accrued benefits claimant cannot be entitled to a greater benefit than the deceased individual would have received had he or she lived.  The claimant takes the deceased individual's claim as it stands at the time of the individual's death.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).  "[F]or a surviving spouse to be entitled to accrued benefits, the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision." Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

The critical facts not in dispute include that:  The Veteran died in January 2005.  At the time of his death, he was not receiving any periodic benefits from VA; had not established entitlement to receive any periodic benefits from VA; and did not have a claim for VA benefits pending.  [An unappealed January 2003 rating decision had denied the Veteran's claims for special monthly pension, and  for compensation for status post coronary bypass, and bronchial asthma; new and material evidence was not received in the year following.]  The veteran's widow died on April 8, 2009.  A claim for the Veteran's widow to be awarded VA death benefits/accrued benefits was received by VA on April 27, 2009 (i.e., 19 days after she died).  [At the Travel Board hearing the appellant testified they had filed a claim on the widow's behalf while she was still alive.  In an August 2010 written statement she explained that such claim was filed via "Am Assoc of Wartime Veterans".  A close review of the record found no claim on the widow's behalf filed by such organization.  The Board observes that that organization is not part of VA, and that any claim in their possession but not filed with VA is not a claim pending before VA.] 

During the September 2012 hearing the appellant explained that what she was seeking was accrued benefits (a derivative claim) based on any VA benefits to which the Veteran and/or his widow were entitled.  She, in essence, presented alternate theories of entitlement, (1) that the Veteran's widow was entitled to accrued benefits based on his entitlement to such benefits (and that the accrued benefits would then flow to her as the surviving daughter upon the death of the widow); (2) that the widow was (in her own right) entitled to VA death benefits based on the Veteran's service (and that any such unpaid benefits should flow to the appellant as a surviving daughter).  

The threshold question that must be addressed here is whether the Veteran or his widow were receiving, entitled to receive but had unpaid, or had a claim before VA pending for any periodic VA benefit.  If not, there can be no legal basis for accrued benefits based on the Veteran's or his widow's entitlement, and any further questions regarding timeliness of claims, whether the appellant is a proper claimant for all or part of the benefits sought, etc, are rendered moot.  

The Board finds that undisputed facts establish that at the time of their deaths neither the Veteran nor his widow had established entitlement to receive, was receiving, or had a claim before VA pending for any VA monetary benefit.  While the appellant has indicated that there was a claim filed for a VA death benefit for the Veteran's widow during her lifetime, it is not in dispute that the claim was presented to an independent organization (not a part of VA) which is not shown to have then filed it with VA on the widow's behalf during her lifetime. [It is unclear from the record who submitted to VA the claim on the widow's behalf that was received 19 days after she died.]  Accordingly any derivative claim based on the Veteran's or his widow's entitlement to a VA monetary benefit lacks legal merit.

At the Travel Board hearing, the Veteran's daughter testified that the Veteran had honorable service and suggested he should have been entitled to VA benefits.  The Board acknowledges and appreciates the Veteran's honorable and meritorious service during World War II.  However, in its decisions the Board is bound by governing law and regulations, and has no authority to grant a benefit not authorized by the law.  The appellant claims what amounts to entitlement on an equitable basis (i.e., a sense of fairness and the Veteran's just due); the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  
The law is dispositive in this matter; the claim for accrued benefits must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

The appeal seeking accrued benefits is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


